Title: John Jay to John Adams, 22 Feb. 1786
From: Jay, John
To: Adams, John


          
            
              Dr: Sir
            
            

              New York

              22d. February 1786
            
          


          I had the Honor of writing to you on the 3d. Instant, since which I have not had the Pleasure of receiving any Letters
            from You. Among other Papers then sent, was a Copy of a Report (agreed to by Congress)
            on the Subject of certain Representations from Massachusetts, but Copies of the
            Documents referred to in it, and which were then making could not be compleated in time
            to be then sent. You will find them herewith enclosed, together with a List or Account
            of them.—
          Nine States are not yet represented in Congress, and therefore the
            Affairs of this Department continue in the same State that they were in at the Date of
            my last.—
          The public Papers will enable you to see the Complection of the
            Times—fœderal Opinions grow, but it will be some time before they will bear Fruit; and
            what is not the base with most other Fruits, they will, to judge from present
            Appearances, ripen slower in the South than in the North.—
          The Packet will sail next Week—I shall then write to You
            again.—
          With great & sincere Esteem & Regard I have the
            Honor to be / Dr: Sir / Your most obt. and very hble: Servt.—
          
            
              
                John Jay
              
            
          
         
          [enclosure]
         
          Gentlemen of the Senate and Gentlemen of the House of Representatives.—
          Upon receiving information from our Excise Officer at Machias, that
            the Inhabitants of Moose Island in Passamaquoddy Bay in this Commonwealth, had been
            notified by the Sheriff of the County of Charlotte, in the British Province of New
            Brunswick, to send Jurors to that County-Court, on penalty of forfeiting their estates
            in case of refusal, I wrote a Letter on the subject to Mr.
            Carleton, Governour of that Province, dated the 9th. of
            September.—As I was not informed, that Governour Carleton had interposed his authority,
            I mentioned to him, that I was inclined to believe my informant was mistaken in his
            opinion, that the Government of New Brunswick had given its sanction to a measure
            altogether unexpected and insupportable; and that I assured myself, he would issue
            orders effectually to prevent the abovementioned, and every other encroachment on the
            territorial rights and sovereignty of this Commonwealth, and of the United States.
          To that Letter I have received an answer dated at St. John the 18th. October, which
            not only justifies the proceedings of the Sheriff, but contains an implied declaration,
            that the said Island, with several other Islands, is, by virtue of the Treaty of Peace,
            within that Province.
          As it seems clear, they mean to obtain possession of those Islands,
            by compelling the Inhabitants to acknowledge the right of Jurisdiction to be in the
            Government of New Brunswick, I think it highly expedient you should be informed of their
            proceedings as soon as may be, that such measures may be adopted concerning them, as you
            shall judge suitable.
          Of those proceedings Congress have been informed by my letter to
            our Delegates: and have sent an account of them to the Minister of the United States at
            London.
          My Letter to Governour Carleton and his answer to it will be
            delivered to you Gentlemen, by the Secretary.
          
            
              
                James Bowdoin.
              
            
          
          Council Chamber / Novr. 24th.
            1785 / True Copy / Attest— / John Avery jun Secretary
          
            
              
                James Avery
              
            
          



         
          [enclosure]
         
          Gentlemen of the Senate and Gentlemen of the House of Representatives—
          I sent you a Message the 24th of
            November last, relative to the encroachments, which the Government of the New British
            Province of new Brunswick were disposed to make on the territorial rights, and
            sovereignty, of this Commonwealth, and of the United States. Since which a letter has
            been received from James Avery Esqr. our Excise Officer at
            Machias dated the 24th. December last: in which he mentions
            he had just received advice from Passamaquoddy, that Mr.
            Wier the high Sheriff for Charlottee County in that Province, a few days before went on
            to Moose Island, and took the body of Mr. Tuttle Deputy
            Collector of Excise on an action of debt; and told him he must either find bail, or be
            carried to Goal at St. Andrews. Upon Mr. Tuttle’s informing the Sheriff, that he considered himself a subject of this
            State, and should not regard him as an Officer, the Sheriff called on some of the
            Inhabitants to assist him to carry Mr. Tuttle to Goal, but
            they refusing, he informed them, he should go to the neighbouring Island of Campo Bello,
            and get Assistance from the Ship lying there; being determined to carry the said Tuttle
            to Goal; and that orders had come from St. John’s to
            exercise jurisdiction over the inhabitants of Moose Island.
          This account is in part confirmed by a letter communicated to me by
            Leonard Jarvis Esqr., who as he has lately been in that
            Country, can give information concerning the circumstances of it—
          Mr. Avery concludes his letter with
            expressing his hope, that Government will take some steps to prevent its subjects from
            being insulted by a foreign power; and being liable to be dragged away by armed
            force.
          In my former Message on this subject I informed you, Gentlemen,
            that Congress had been made acquainted with all the proceedings referred to in that
            Message; and had sent an account of them to the Minister of the United States in
            London—
          This affair, Gentlemen, merits your serious consideration.
          Mr. Avery’s letter, which will be laid
            before you, mentions several things respecting the Duty of his Office; and of that of
            the Naval Officers within his District: which may also require your consideration.
          
            
              
                James Bowdoin.
              
            
          
          Council Chamber / February 10th. 1786 / True Copy / Attest—
            / John Avery jun Secretary
         
          [enclosure]
         
          Dear Sir, 
           Machias December 24th.
              1785
          
          Inclosed you have Captain Smiths returns of the Naval Office—I
            ought as Collector to make a Return of all the Entries &ca. in my District (in which there is four Naval Officers and
            five Deputies) but the Naval Officers have been so remiss as not to make returns to me
            which puts it out of my power to do it, many of the Naval Officers are quite
            ignorant of the duties of their Office and often issue out old Registers signed by the
            late Governour and dated at this time, which I consider very improper.
          I have just recieved advice from Passamaquoddy, that Mr. Wier the high Sheriff for Charlotte County, a few days ago
            went on to Moose Island and took the body of Mr. Tuttle
            Deputy Collector of Excise on an action of debt and and told Mr. Tuttle he must either find bail or be carried to Goal at St. Andrews.— Mr. Tuttle told him
            he cou’d not get Bail and considered himself a Subject of this State, and shou’d not pay
            any regard to any other power—Mr. Wier then call’d on some
            of the inhabitants to assist him to carry Mr. Tuttle to
            Goal, they all refused on which Mr. Wier informed them he
            shou’d go to Campo Bello and get the Ships Boat that was there to come to his
            assistance, as he was determined to carry Tuttle to Goal and that orders had come from
              St. Johns to exercise their jurisdiction over the
            Inhabitants on Moose Island—Thus the matter stood when I heard from there—I hope
            Government will take some steps to prevent their Subjects from being so daily insulted
            by a foreign power and be liable to be so drag’d away by armed force.
          In haste, / I am, / Dear Sir, / Your hble Servt.
         
          [enclosure]
         
          Commonwealth of Massachusetts
          The Committee of both Houses to whom was committed the Message of
            His Excellency the Governor of the 10th: of February 1786.
            respecting the conduct of a Mr. Wire, the high Sheriff of
            Charlotte County in the british province of New Brunswick, in taking & carrying
            off the body of Mr: Tuttle (on an Action of Debt) from Moose
            Island; as represented in a Letter from James Avery Esqr. to
              Mr. Secretary Avery, dated at Machias the 24th: of December last: Have attended that service, &
            ask leave to report as their opinion—That the matter complained of in the said Letter,
            involves in it such a great national question respecting the bounds of territory, as can
            only be taken up, with propriety, by Congress.—That therefore His Excellency the
            Governor be requested to procure, as soon as possible, the evidence necessary to
            ascertain the facts complained of, & to transmit the same to the Delegates of
            this State in Congress, to be by them laid before the United States in Congress
            assembled, for their consideration & determination.
          And with regard to the latter clause of the Governor’s Message,
            respecting the canduct of the Naval Officers & their Deputies, the committee are
            of opinion that the difficulty mentioned in the Letter from James Avery Esqr. Collector at Machias, may be prevented in future, by
            directing the Secretary to transmit, forthwith, to each of the naval officers in that
            department, printed copies of the several Acts & Resolves, now inforced, that
            respect the office & duty of naval officers & their deputies, that so no
            plea of ignorance in their duty may for the future be made—
          And whereas another Message from His Excellency the Governor dated
            November 24th: 1785 (which was committed to a joint
            committee at the last sitting of the General Court, but not acted upon) is now committed
            to the present Committee, in which, his Excellency acquaints the two houses, with the
            conduct of the aforementioned Sheriff, in compelling the inhabitants of Moose island to
            send Jurors to the County Court of Charlotte County, on pain of forfeiting their Estates
            in case of refusal; And that on his representing to Mr
            Charleton Governor of New Brunswick, the conduct of the said Sheriff, he received from
            the said Governor such an answer as contained an implied declaration that the said
            Island, with several other islands, is, by virtue of the Treaty of Peace, within that
            Province.” And that thereupon he had “by Letter to our Delegates, informed Congress of
            those proceedings, & also sent an account of them to the Minister of the United
            States at London”. This Committee therefore ask leave further to report as their
            opinion—That the early attention & vigilance of His Excellency the Governor, in
            taking such prudent care that the Commonwealth should suffer no harm, is worthy the
            Character of a virtuous & patriotic Governor, & deserves the warm
            approbation of the Legislative body: And that His Excellency be requested to procure all
            such further evidence, as may be thought needful to be laid before Congress, &
            take all such other measures as he shall think requisite, to prevent encroachment on the
            territorial rights & sovereignty of This Commonwealth & of the United
            States—
          All which is submitted / Richard Cranch ⅌ Order 
          In Senate March 11th. 1786 Read
            & accepted / Sent down for concurrence / Saml.
            Phillips jun. Presidt. / In the House of Representatives
            March 13th. 1786 / Read & Concurred / A Ward
              Speakr. / True Copy / Attest.— / John Avery jun
            Secretary
         
          [enclosure]
         
          Gentlemen of the Senate and Gentlemen of the House of Representatives—
          A number of persons, who appear to be Inhabitants of Moose Island
            in the Bay of Passamaquoddy, have by their Letter of the third of January just received,
              representated, that the Officers of the neighbouring british Province of
            New Brunswick are pursuing every method to subjugate them; and that several Writs had
            been executed upon them: imploring the interposition of this Government, and that such
            steps may be immediately taken as are necessary to quiet their minds, and give them full
            possession of their rights in the said Island: as you will observe by their said
            Letter.
          This matter, in consequence of former similar representations, has
            been at your request laid before Congress; and as it is in a train of settlement, there
            seems to be nothing further necessary to be done, but to quiet the minds of those
            Inhabitants, by informing them, that Congress had taken measures to procure an amicable
            adjustment of the dividing line between the territory of the United States, and the said
            Province of New Brunswick; to commend them for their resolution, that no allurements or
            threats shall induce them to forsake that System and Constitution, by which they, very
            justly think their natural rights & priviledges will be secured; and to exhort
            them to abide by that Resolution.
          The said Letter Gentlemen, is laid before you for your
            determination concerning it.
          
            
              
                James Bowdoin
              
            
          
          To / John Avery Esqr. / Secretary— / True Copy / Attest— /
            John Avery jun Secretary


          Council Chamber / March 21st. 1786—
          Commonwealth of Massachusetts—
          In Senate March 23d. 1786
          Ordered, That his Excellency the Governour be, and he hereby is,
            requested to write to the Inhabitants of Moose Island, and inform them, that Congress
            have taken measures to procure an amicable adjustment of the dividing Line between the
            Territory of the United States and the Province of New Brunswick, and to advise them to
            abide by their commendable Resolution, not to forsake that system and Constitution by
            which, they justly think, their natural rights and priviledges will be secured.
          sent down for Concurrence / Samuel Phillips junr. President / In the House of Representatives March 23d. 1786— / Read and Concurred / Artemas Ward Speaker / True
            copy / Attest— / John Avery jun Secretary
        